Case 1:20-cv-20566-CMA Document 20 Entered on FLSD Docket 12/23/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-20566-CIV-ALTONAGA/Reid

  DARRELL WASHINGTON,

         Petitioner,
  v.

  WARDEN WATSON, et al.,

        Respondents.
  ________________________/

                                                ORDER

         THIS CAUSE came before the Court sua sponte. On February 7, 2020, Petitioner, Darrell

  Washington, filed a Petition Under 28 U.S.C. [Section] 2254 for Writ of Habeas Corpus by a

  Person in State Custody [ECF No. 1]. Respondents filed a Response [ECF No. 10], to which

  Petitioner filed a Traverse [ECF No. 17]. The Clerk referred the case to Magistrate Judge Lisette

  M. Reid for a report and recommendation on any dispositive matters. (See Notice [ECF No. 2]).

  On December 1, 2020, Magistrate Judge Lisette M. Reid entered a Report of Magistrate Judge

  (“Report”) [ECF No. 19], recommending the Petition be denied, final judgment be entered, and

  that no certificate of appealability issue. (See generally Report).

         When a magistrate judge’s “disposition” has been objected to, district courts must review

  the disposition de novo. Fed. R. Civ. P. 72(b)(3). When no party has timely objected, however,

  “the court need only satisfy itself that there is no clear error on the face of the record in order to

  accept the recommendation.” Fed. R. Civ. P. 72 advisory committee’s note to 1983 addition

  (citation omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court

  has acknowledged Congress’s intent was to only require a de novo review where objections have

  been properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985)
Case 1:20-cv-20566-CMA Document 20 Entered on FLSD Docket 12/23/2020 Page 2 of 3

                                                       CASE NO. 20-20566-CIV-ALTONAGA/Reid


  (“It does not appear that Congress intended to require district court review of a magistrate[]

  [judge]’s factual or legal conclusions, under a de novo or any other standard, when neither party

  objects to those findings.” (emphasis in original; alterations added)).

         The Report advised Petitioner he had 14 days to file an objection. (See Report 7). To date,

  Petitioner has not filed an objection. The Court therefore reviews the Report for clear error.

         In his Petition, Petitioner alleges four claims for relief: (1) “the trial court [] committed

  fundamental error [when it] sentence[d] Petitioner to a sentence that exceeded the statutory

  maximum” (Pet. 6–8 (alterations added; capitalization omitted)); (2) “Petitioner’s conviction and

  sentence resulted in a miscarriage of justice; constitutional violations” (id. 11–12 (capitalization

  omitted)); (3) “[the] trial court erred whe[n] it deemed and permitted deposition intake” (id. 14–

  15 (alterations added; capitalization omitted)); and (4) “the trial court . . . committed fundamental

  error[] not supported by law” (id. 18–19 (alterations added)). Petitioner asks the Court to “vacat[e]

  [his] convictions and sentences and order . . . a new trial within [120] days, or [] immediate

  release[] from custody.” (Traverse 10 (alterations added)).

         In a thorough and well-reasoned Report, Magistrate Judge Reid concludes (1) Petitioner’s

  claims one and four are “not cognizable under [section] 2254[;]” (2) even if the Petition did raise

  cognizable federal claims, Petitioner’s allegations “fail[;]” and (3) the state courts’ rejection of

  claims two and three was neither contrary to federal law nor based on an unreasonable

  determination of fact. (Report 4, 6 (alterations added)). The Court agrees.

         Petitioner contends his sentence is unconstitutional because (1) it exceeded the statutory

  maximum; and (2) the jury failed to find he personally possessed a firearm, which, according to

  Petitioner, is necessary to reclassify his conviction for sentencing purpose. Petitioner’s claims one

  and four are not cognizable under section 2254, and even if they are cognizable, the Report



                                                   2
Case 1:20-cv-20566-CMA Document 20 Entered on FLSD Docket 12/23/2020 Page 3 of 3

                                                       CASE NO. 20-20566-CIV-ALTONAGA/Reid


  correctly concludes the claims fail. (See Report 3–4 (collecting cases)); see also Rivera v. Sec’y,

  Dep't of Corr., 737 F. App’x 946, 956 (11th Cir. 2018). As to claims two and three, the Court

  agrees the state courts’ rulings were neither contrary to federal law nor based on an unreasonable

  determination of fact. (See Report 4–6).

         The undersigned has reviewed the Report, record, and applicable law to assure herself that

  no clear error appears on the face of the record. In the light of that review, the undersigned agrees

  with Judge Reid’s analysis and recommendations.

         Accordingly, it is ORDERED AND ADJUDGED that the Report [ECF No. 19] is

  ACCEPTED AND ADOPTED. Petitioner, Darrell Washington’s Petition Under 28 U.S.C.

  [Section] 2254 for Writ of Habeas Corpus by a Person in State Custody [ECF No. 1] is DENIED.

  A certificate of appealability shall not issue. Final judgment will issue by separate order. The

  Clerk of Court is directed to CLOSE this case.

         DONE AND ORDERED in Miami, Florida, this 23rd day of December, 2020.



                                                           _________________________________
                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE

  cc:    Magistrate Judge Lisette M. Reid
         counsel of record
         Petitioner, Darrell Washington, pro se




                                                   3
